     Case 2:19-cv-01203-JAM-AC Document 43 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   STANLEY GLEASON,                                    No. 2:19-cv-1203 JAM AC P
12                       Plaintiff,
13           v.                                          ORDER
14   T. LINDQUIST, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

18   appointment of counsel, as well as a scheduling order, pretrial conference, and consent decree for

19   injunction.

20           The United States Supreme Court has ruled that district courts lack authority to require

21   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

22   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

24   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25           “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the

26   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims

27   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,

28   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden
                                                        1
     Case 2:19-cv-01203-JAM-AC Document 43 Filed 05/11/20 Page 2 of 2

 1   of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances common to
 2   most prisoners, such as lack of legal education and limited law library access, do not establish
 3   exceptional circumstances that would warrant a request for voluntary assistance of counsel.
 4   Plaintiff has not provided any reasons why appointment of counsel would be warranted in this
 5   case, and the motion will therefore be denied.
 6             With respect to plaintiff’s other requests, findings and recommendations on his motions
 7   for injunctive relief are currently pending before the District Judge, ECF No. 31, and requests for
 8   a scheduling order and pretrial conference are both premature. These requests will therefore be
 9   denied.
10             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion at ECF No. 42 is denied
11   in its entirety.
12   DATED: May 8, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
